ITEMID: 001-4636
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: T.T. v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant is a Turkish citizen, born in 1945 in Istanbul. At the time of the facts, the applicant was an officer with the rank of captain.
The facts of the present case, as submitted by the applicant, may be summarised as follows.
In late 1979 investigations were initiated against a number of persons including the applicant, who was the District Gendarmerie Commander of Çorlu, concerning various smuggling incidents in this region.
In an indictment dated 22 December 1980, the Kırklareli Public Prosecutor's Office charged only the applicant, under Article 240 of the Turkish Criminal Code, with abuse of office by assisting and protecting smugglers.
On 23 February 1982 the Tekirdağ Assize Court convicted the applicant for abuse of office and sentenced him to one year and eight months' imprisonment and to a heavy fine.
The applicant appealed. On 30 June 1982 the Court of Cassation quashed the judgement delivered by the Tekirdağ Assize Court, indicating that the classification of the offence was incorrect and that the investigation was incomplete. According to the Court of Cassation, the applicant ought to have been tried for collective smuggling.
The Tekirdağ Assize Court joined the applicant’s case with another case of collective smuggling initiated against 13 co-accused. The Court, inter alia, took oral evidence from various witnesses, consulted experts and examined extracts from customs registries and customs service reports.
On 12 December 1990 the Tekirdağ Assize Court convicted the applicant and the other co-accused for collective smuggling and sentenced the applicant to one year and eight months' imprisonment. The Court found that the applicant and the other accused had arranged the entry into Turkey of a truck loaded with smuggled goods.
On 15 April 1992 the Court of Cassation upheld the decision of the Tekirdağ Assize Court. It noted that the Assize Court had examined the charges as well as the defence, evaluated all the evidence submitted to it and delivered an impartial judgment.
On 23 September 1992 the Head Office of the Public Prosecutor at the Court of Cassation rejected the applicant's petition for rectification of the Court of Cassation’s judgment dated 15 April 1992.
On 5 November 1992 the Tekirdağ Assize Court admitted the applicant's request for the reopening of the trial. Accordingly, the court initiated new proceedings. On 16 September 1993 the Tekirdağ Assize Court convicted the applicant confirming its former decision dated 12 December 1990. The Assize Court considered that the new elements submitted by the applicant could not have any effect on the reasoning of the judgment of 12 December 1990. The applicant appealed. On 5 October 1994 the Court of Cassation upheld the decision of the Tekirdağ Assize Court dated 16 September 1993.
On 7 December 1994 the Head Office of the Public Prosecutor at the Court of Cassation rejected the applicant's petition for rectification of the Court of Cassation’s decision.
On 15 February 1995 the Tekirdağ Assize Court rejected the applicant's second petition for the reopening of his trial.
